DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        LAWRENCE E. GROVER,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-3416

                               [April 20, 2022]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 502012CF013772AXXXMB.

   Lawrence E. Grover, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

      Affirmed. See Chapa v. State, 159 So. 3d 361, 362 (Fla. 4th DCA
2015).

CONNER, C.J., MAY and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.